 Case 18-22505               Doc 217       Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                            Document     Page 1 of 31


                   IN THE UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION

In re:                                              )     Chapter 11
                                                    )
PON GROUP, LLC,                                     )     Case No. 18-22505
                                                    )
                                 Debtor.            )     Honorable A. Benjamin Goldgar
                                                    )
                                                    )     Courtroom 642




                   DEBTOR’S AMENDED PLAN OF REORGANIZATION




Paul M. Bauch (ARDC #6196619)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC D/B/A LAKELAW
53 W. Jackson Boulevard, Suite 1115
Chicago, Illinois 60604
Tel.: (312) 588-5000
Fax: (312) 427-5709
pbauch@lakelaw.com
Attorneys for Debtor-in-Possession

Dated: September 9, 2019




{35482: 010: 02672882.DOC :2 }
 Case 18-22505               Doc 217          Filed 09/09/19 Entered 09/09/19 16:11:52                                  Desc Main
                                               Document     Page 2 of 31



                                               TABLE OF CONTENTS
ARTICLE I - DEFINITIONS AND INTERPRETATION ...........................................                                              5
          A.        Definitions .............................................................................................       5
          B.        Interpretation; Application of Definitions and Rules of Construction                                        12
ARTICLE II - PROVISIONS FOR PAYMENT OF ADMINISTRATIVE EXPENSES
AND PRIORITY TAX CLAIMS ...................................................................................                     12
          2.1       Administrative Expenses ......................................................................              12
          2.2       Professional Compensation and Reimbursement
                    Claims…………………………… .............................................................                             13
          2.3       Priority Tax Claims ..............................................................................          13
ARTICLE III - CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS,
IMPAIRMENT AND VOTING .....................................................................................                     14
ARTICLE IV - PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY
INTERESTS ................................................................................................................      14
          4.1       Priority Non-Tax Claims (Class 1) .......................................................                   14
          4.2       Real Estate Tax Secured Claims-Hancock (Class 2) ............................                               15
          4.3       Real Estate Tax Secured Claims-Itasca (Class 3) ................................                            15
          4.4       Nexgen Secured Claim (Class 4) ...........................................................                  15
          4.5       Leaf Secured Claim (Class 5) ...............................................................                15
          4.6       American Metro Bank-Hancock Secured Claim (Class 6) ...................                                     16
          4.7       American Metro Bank-Itasca Secured Claim (Class 7) ........................                                 16
          4.8       American Metro Bank-LOC Secured Claim (Class 8) ..........................                                  16
          4.9       General Unsecured Claims (Class 9) .....................................................
          4.10       Associated Bank Secured Claim (Class 10)
          4.11      Associated Bank Subordinated Unsecured Claim (Class 11)
          4.12      Membership Equity Interests (Class 10)................................................                      17
          4.13      Confirmation .........................................................................................      17
ARTICLE V - MEANS OF IMPLEMENTATION .......................................................                                     17
          5.1       Operation of Rental Units, Property Management and Consulting
                    Business ................................................................................................   17
          5.2       Sale of Hancock Property and Itasca Property .....................................                          17
          5.3       Legal Forms and Governance ...............................................................                  17
          5.4       Exemption from Transfer Taxes ...........................................................                   18
          5.5       Expedited Tax Determination ...............................................................                 18
ARTICLE VI - PROVISIONS GOVERNING DISTRIBUTIONS ...............................                                                 19

{35482: 010: 02672882.DOC :2 }                                     2
 Case 18-22505             Doc 217          Filed 09/09/19 Entered 09/09/19 16:11:52                                  Desc Main
                                             Document     Page 3 of 31


TABLE OF CONTENTS
(continued)
         6.1      Date of Distributions ............................................................................          19
         6.2      Distributions Concerning Disputed Secured Claims ...........................                                19
         6.3      Distributions Concerning Disputed General Unsecured Claims........ ..                                       19
         6.4      Disbursing Agent ..................................................................................         20
         6.5      Rights and Powers of Disbursing Agent ...............................................                       20
         6.6      Delivery of Distributions .......................................................................           21
         6.7      Manner of Payment ..............................................................................            21
         6.8      Setoffs and Recoupment .......................................................................              21
         6.9      Allocation of Plan Distributions Between Principal and Interest ........                                    21
         6.10     Withholding and Reporting Requirements ...........................................                          22
ARTICLE VII - PROCEDURES FOR TREATING DISPUTED CLAIMS UNDER
PLAN OF REORGANIZATION ..................................................................................                     22
         7.1      Objections ..............................................................................................   22
         7.2      No Distributions Pending Allowance ...................................................                      22
         7.3      Distributions After Allowance ..............................................................                23
ARTICLE VIII - EXECUTORY CONTRACTS AND UNEXPIRED LEASES ...........                                                           23
         8.1      Treatment .............................................................................................     23
         8.2      Lease Agreements ..................................................................................         23
         8.3      Cure Payments ......................................................................................        23
         8.4      Rejection Damages Claims ...................................................................                24
ARTICLE IX - CONDITIONS PRECEDENT TO CONSUMMATION DATE ...........                                                            24
         9.1      Conditions Precedent to Confirmation .................................................                      24
         9.2      Conditions Precedent to Effectiveness ..................................................                    24
         9.3      Waiver of Conditions ............................................................................           25
         9.4      Satisfaction or Failure of Conditions ...................................................                   25
ARTICLE X - EFFECT OF CONFIRMATION ...........................................................                                25
         10.1     Revesting of Assets ................................................................................        25
         10.2     Binding Effect .......................................................................................      25
         10.3     Discharge of Debtor ..............................................................................          25
         10.4     Term of Injunctions or Stays ................................................................               26
TABLE OF CONTENT
(continued)


{35482: 010: 02672882.DOC :2 }                                   3
 Case 18-22505             Doc 217          Filed 09/09/19 Entered 09/09/19 16:11:52                                   Desc Main
                                             Document     Page 4 of 31


         10.5     Indemnification Obligations ................................................................                  26
         10.6     Exculpation ...........................................................................................       27
         10.7     Releases .................................................................................................    27
         10.8     Retained Causes of Action ....................................................................                28
ARTICLE XI - RETENTION OF JURISDICTION .....................................................                                    28
ARTICLE XII - MISCELLANEOUS PROVISIONS ...................................................                                      30
         12.1     Payment of Statutory Fees ....................................................................                30
         12.2     Modification of Plan .............................................................................            30
         12.3     Withdrawal of Plan ..............................................................................             30
         12.4     Severability of Plan Provisions .............................................................                 30
         12.5     Governing Law .....................................................................................           30
         12.6     Compliance with Tax Requirements .....................................................                        31
         12.7     Computation of Time ............................................................................              31
         12.8     Notices ...................................................................................................   31
         12.9     Filing or Execution of Additional Documents ......................................                            31




{35482: 010: 02672882.DOC :2 }                                    4
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                     Document     Page 5 of 31


                         PLAN OF REORGANIZATION
                 UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

       Pon Group, LLC (the “Pon Group” or the “Debtor”), as the debtor and debtor
in possession, hereby proposes the following chapter 11 plan of reorganization,
pursuant to section 1121(a) of the Bankruptcy Code:

                                          ARTICLE I

                            DEFINITIONS AND INTERPRETATION

A.       Definitions.

         The following terms used herein shall have the respective meanings defined
below:

         1.1.     Administrative Expense means any right to payment constituting a
                  cost or expense of administration of the Case that is Allowed under
                  sections 503(b), 507(a)(l), and 507(b) of the Bankruptcy Code,
                  including, without limitation, (a) any actual and necessary costs and
                  expenses of preserving the Debtor’s Estate, (b) any actual and
                  necessary costs and expenses of operating the Debtor’s business, (c)
                  any indebtedness or obligations incurred or assumed by the Debtor
                  during the Case, (d) any compensation for professional services
                  rendered and reimbursement of expenses incurred, to the extent
                  Allowed by Interim or Final Order under section 330 or 503 of the
                  Bankruptcy Code, (e) all fees and charges assessed against the Estate
                  under section 1930 of title 28 of the United States Code, and (f) cure
                  payments for executory contracts and unexpired leases that are
                  assumed under section 365 of the Bankruptcy Code.
         1.2.     Affiliate (i) with respect to the Debtor, has the meaning set forth in
                  section 101(2) of the Bankruptcy Code, and (ii) with respect to any
                  Person (including, without limitation, the Debtor) means another
                  Person who controls, is controlled by, or is under common control with,
                  such Person.
         1.3.     Allowed means (i) with reference to any Claim, (a) any Claim against
                  the Debtor, which has been listed by the Debtor in its Schedules (as
                  such Schedules may be amended by the Debtor from time to time in
                  accordance with Bankruptcy Rule 1007) as liquidated in amount and
                  not disputed or contingent as to liability and for which no proof of
                  Claim has been filed, (b) any Claim as to which the liability of the
                  Debtor and the amount thereof are determined by a Final Order, or (c)
                  any Claim against the Debtor allowed pursuant to this Plan, and (ii)
                  with reference to any Claim or Administrative Expense, (a) any Claim
                  or Administrative Expense that is the subject of a timely filed proof of

{35482: 010: 02672882.DOC :2 }                  5
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                     Document     Page 6 of 31


                  Claim or request for payment of an Administrative Expense as to
                  which no objection to allowance or request for estimation has been
                  interposed on or before the applicable period of limitation fixed by
                  Section 7.1 of this Plan or otherwise ordered by the Bankruptcy Court,
                  or as to which any objection or request for estimation has been
                  determined by a Final Order to the extent such objection is determined
                  in favor of the respective Holder, (b) any Claim or Administrative
                  Expense expressly allowed under this Plan, or (c) any Claim or
                  Administrative Expense allowed under section 502, 503, or 1111 of the
                  Bankruptcy Code. Unless otherwise specified in this Plan or ordered by
                  the Bankruptcy Court, “Allowed Claim” or “Allowed Administrative
                  Expense” shall not include interest on such Claim or Administrative
                  Expense from and after the Petition Date.
         1.4.     Assumed Company Indemnities shall have the meaning set forth in
                  Section 10.5 hereof.
         1.5.     Assumed Lease Agreements mean all lease agreements that are not
                  rejected in accordance with 11 U.S.C. § 365.
         1.6.     Bankruptcy Code means title 11, United States Code, as amended
                  from time to time, as applicable to the Case.
         1.7.     Bankruptcy Court means the United States Bankruptcy Court for
                  the Northern District of Illinois, Eastern Division.
         1.8.     Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure
                  as promulgated by the United States Supreme Court under section
                  2075, title 28, United States Code, as amended from time to time, as
                  applicable to the Case, and any Local Rules of the Bankruptcy Court.
         1.9.     Business Day means any day other than a Saturday, a Sunday, or any
                  other day which is a court or legal holiday observed in the United
                  States of America or the State of Illinois.
         1.10. Case means this case commenced by the Debtor in the Bankruptcy
               Court on the Petition Date under chapter 11 of the Bankruptcy Code.
         1.11. Cash means “dollars” and cash equivalents of the United States of
               America.
         1.12. Charging Order means the order entered by the circuit court of the
               18th Judicial Circuit of the State of Illinois on October 31, 2018, which
               impressed a permanent lien upon the membership interests of
               Alexander Pon and Ketty Pon in the Debtor. Associated Bank v. Pon
               Group, LLC, et al., 2018 L 000114.
         1.13. Claim means a “claim” as defined in section 101(5) of the Bankruptcy
               Code.


{35482: 010: 02672882.DOC :2 }                  6
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                     Document     Page 7 of 31


         1.14. Collateral means the property that secures a Holder’s Allowed
               Secured Claim.
         1.15. Company means the Debtor, an Illinois limited liability company,
               organized on December 14, 2006.
         1.16. Company Indemnities means any obligation of the Debtor pursuant
               to the Debtor’s or the Reorganized Debtor’s Operating Agreement,
               contracts or under any statute or common law arising at any time
               before the Effective Date to indemnify any former, present and future
               partners, managers, agents, employees, members, and/or
               Representatives of (i) the Debtor, or (ii) any Person serving in such
               capacity at the Debtor’s request.
         1.17. Confirmation Date means the date on which the Clerk of the
               Bankruptcy Court enters the Confirmation Order on the Case docket.
         1.18. Confirmation Hearing means the hearing conducted by the
               Bankruptcy Court pursuant to section 1128(a) of the Bankruptcy Code
               to consider confirmation of this Plan, as such hearing may be
               adjourned or continued from time to time.
         1.19. Confirmation Order means the order or orders of the Bankruptcy
               Court confirming this Plan.
         1.20. Cure means the payment of Cash by the Debtor, or the distribution of
               other property (as the parties may agree or the Bankruptcy Court may
               order), as necessary to (i) cure a default by the Debtor under an
               executory contract or unexpired lease of the Debtor and (ii) permit the
               Debtor to assume such executory contract or unexpired lease under
               section 365 of the Bankruptcy Code.
         1.21. Disbursing Agent means Bauch & Michaels, LLC d/b/a Lakelaw in its
               capacity as a disbursing agent under Sections 6.4 and 6.5 hereof.
         1.22. Disclosure Statement means that certain disclosure statement
               relating to this Plan, as the same may be amended, supplemented or
               otherwise modified from time to time, as approved by the Bankruptcy
               Court pursuant to section 1125 of the Bankruptcy Code, Rule 3017 of
               the Bankruptcy Rules.
         1.23. Disclosure Statement Order means the order issued by the
               Bankruptcy Court approving the Disclosure Statement as containing
               adequate information pursuant to section 1125 of the Bankruptcy
               Code.
         1.24. Disputed means a Claim, Equity Interest, or Administrative Expense
               (a) to the extent neither Allowed nor disallowed under this Plan or a
               Final Order nor deemed Allowed under sections 502, 503, or 1111 of
               the Bankruptcy Code, or (b) which has been or hereafter is listed by

{35482: 010: 02672882.DOC :2 }                  7
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                     Document     Page 8 of 31


                  the Debtor on its Schedules as unliquidated, disputed, or contingent,
                  and which has not been resolved by written agreement of the parties or
                  a Final Order, or (c) as to which the Debtor or any other party in
                  interest has interposed a timely objection and/or request for estimation
                  in accordance with the Bankruptcy Code and the Bankruptcy Rules,
                  which objection or request for estimation has not been withdrawn or
                  determined by a Final Order, or (d) which arises in connection with an
                  executory contract which, as of the Confirmation Date, has not yet
                  been assumed by the Debtor, and therefore such contract is deemed
                  rejected pursuant to Section 8.1 of this Plan.
         1.25. Disputed General Unsecured Claim Reserve means the reserve
               established pursuant to Section 6.3 of this Plan for Disputed General
               Unsecured Claims.
         1.26. Disputed Secured Claim Reserve means the reserve established
               pursuant to Section 6.2 of this Plan for Disputed Secured Claims.
         1.27. Effective Date means a Business Day selected by the Debtor, and
               specified in a notice sent by the Debtor to all parties in interest, on
               which (a) no stay of the Confirmation Order is in effect and (b) the
               conditions precedent to the effectiveness of this Plan specified in
               Section 9.2 of this Plan shall have been satisfied or waived as provided
               in Section 9.3.
         1.28. Equity Interest means the membership interests, or other equity
               security or ownership interests in the Debtor, including all rights,
               interests, and Claims against the Debtor or its respective Affiliates or
               Representatives (including Claims for fraud, misrepresentation,
               rescission, reimbursement, contribution, or damages) arising under, or
               in connection with, or in any way related to (i) all agreements,
               including the Operating Agreement, entered into by the Debtor or its
               respective Affiliates or Representatives in connection with the issuance
               of such security or any related transactions or (ii) the purchase or sale
               of such security or any related transactions.
         1.29. Estate means the estate of the Debtor created under section 541 of the
               Bankruptcy Code.
         1.30. Estate Causes of Action means all claims and causes of action of the
               Debtor against third parties arising under Chapter 5 of the
               Bankruptcy Code, or under related federal or state statutes or common
               law, including fraudulent transfer laws, and including but not limited
               to claims against Nexgen arising under or related to the Secured
               Merchant Agreement, or its conduct with respect to the Debtor or the
               Estate.
         1.31. Existing Organizational Documents means the Debtor’s articles of
               organization, or other charter documents legally forming and/or
{35482: 010: 02672882.DOC :2 }                  8
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                     Document     Page 9 of 31


                  organizing the Debtor, and the Operating Agreement, all as amended
                  and/or restated up to, and in existence as of, the time immediately
                  prior to the Effective Date. Except to the extent amended or restated
                  by the Plan, such Existing Organizational Documents will remain in
                  full force and effect.
         1.32. Face Amount means either (i) the full stated amount claimed by the
               Holder of such Claim in any proof of Claim filed by the bar date
               established by the Bankruptcy Court or otherwise deemed timely filed
               under applicable law, if the proof of Claim specifies only a liquidated
               amount; or (ii) if no proof of Claim has been filed by the bar date or has
               otherwise been deemed timely filed under applicable law or if the proof
               of Claim specifies an unliquidated amount, the amount of the Claim (a)
               acknowledged by the Debtor or Reorganized Debtor in any objection to
               such Claim or in the Schedules as an undisputed, non-contingent and
               liquidated Claim, (b) estimated by the Bankruptcy Court pursuant to
               section 502(c) of the Bankruptcy Code, or (c) proposed by the Debtor or
               established by the Reorganized Debtor following the Effective Date.
         1.33. Final Order means an order or judgment of the Bankruptcy Court or
               other court of competent jurisdiction, which has been entered on the
               docket maintained by the clerk of such court, and which has not been
               reversed, vacated, or stayed and as to which (a) the time to appeal,
               petition for certiorari, or move for a new trial, or rehearing has
               expired and as to which no appeal, petition for certiorari, or other
               proceedings for a new trial, or rehearing shall then be pending or (b) if
               an appeal, writ of certiorari, new trial, or rehearing thereof has been
               sought, such order or judgment shall have been affirmed by the highest
               court to which such order was appealed, or certiorari shall have been
               denied or a new trial, or rehearing shall have been denied or resulted
               in no modification of such order, and the time to take any further
               appeal, petition for certiorari, or move for a new trial, or rehearing
               shall have expired; provided, however, that the possibility that a
               motion pursuant to section 502(j) or 1144 of the Bankruptcy Code or
               under Rule 60 of the Federal Rules of Civil Procedure, or any
               analogous rule under the Bankruptcy Rules, may be filed relating to
               such order, shall not cause such order not to be a Final Order.
         1.34. General Unsecured Claim means any Claim that arose or accrued
               prior to the Petition Date that is not an Administrative Expense,
               Priority Tax Claim, Priority Non-Tax Claim, or Secured Claim,
               including, without limitation, Claims arising from the rejection of an
               unexpired lease or executory contract pursuant to this Plan or other
               Final Order of the Bankruptcy Court, and the Holders of Secured
               Claims, that are determined not to be have Collateral of sufficient


{35482: 010: 02672882.DOC :2 }                  9
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 10 of 31


                  value pursuant to Section 506(a), except to the extent such Claims are
                  separately classified as Unsecured Claims under the Plan.
         1.35. General Unsecured Claim Distributions means Cash distributed to
               Holders of General Unsecured Claims under the Plan.
         1.36. Guarantees means those certain guarantees of the Debtor’s
               obligations to American Metro Bank, Associated Bank, and Nexgen
               executed by Kitty Pon and Alex Pon.
         1.37. Hancock Property means that residential real property commonly
               known as 175 East Delaware, Unit 5401, Chicago, IL 60611.
         1.38. Holder means a Person that holds a beneficial interest in a Claim or
               Equity Interest against the Debtor.
         1.39. Indemnified Person means any member, manager, agent,
               Representative or employee of the Debtor or any of its Affiliates who
               was a manager, agent, Representative or employee of the Debtor or
               any of its Affiliates before, on or after the Petition Date, and any
               member, manager, agent, Representative or employee of the
               Reorganized Debtor or any of its Affiliates after the Effective Date.
         1.40. Itasca Property means that certain residential real property
               commonly known as 283 Bay Road, Itasca, IL 60143.
         1.41. Lien has the meaning set forth in section 101(37) of the Bankruptcy
               Code.
         1.42. Local Rules means Local Rules of the United States Bankruptcy
               Court for the Northern District of Illinois.
         1.43. Managers means Alexander Pon and Kitty Pon.
         1.44. Mortgage means the Mortgage dated March 15, 2017, executed by the
               Debtor in favor of Nexgen against the Property.
         1.45. Net Proceeds of Sale means the cash proceeds received by the Debtor
               from the closing of the sale of any real property after credits and
               prorations due the buyer and the payment of all direct closing costs,
               including closing attorneys’ fees, title charges, and transfer taxes, if
               applicable, and any administrative expenses recoverable from the
               Property pursuant to Section 506(c).
         1.46. Net Rental Income means cash received from any tenant under a
               lease or occupancy agreement relating to the Hancock Property or
               Itasca Property, less direct expenses of the Property paid by the
               Debtor, including Association Assessments, Real Estate Taxes,
               maintenance and repairs, leasing commissions, attorney’s fees, and
               any other expenses incurred by the Debtor in the operation of the
               Hancock Property or the Itasca Property as a rental.

{35482: 010: 02672882.DOC :2 }                 10
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 11 of 31


         1.47. Operating Agreement means the operating agreement for the
               Company dated as of August 14, 2008 and executed by Alexander Pon
               and Ketty Pon as managers/members.
         1.48. Person means an individual, partnership, corporation, limited liability
               company, cooperative, trust, unincorporated organization, association,
               joint venture, government or agency or political subdivision thereof, or
               any other form of legal entity.
         1.49. Petition Date means August 9, 2018, the date on which the Debtor
               commenced its Case.
         1.50. Plan means this Plan of Reorganization, including, without limitation,
               the Plan Addendum, the exhibits and schedules hereto, as the same
               may be amended or modified from time to time in accordance with the
               provisions of the Bankruptcy Code and the terms hereof.
         1.51. Priority Non-Tax Claim means any unsecured Claim entitled to
               priority in payment as specified in section 507(a)(3)-(7) or (a)(9)-(10) of
               the Bankruptcy Code.
         1.52. Priority Tax Claim means any unsecured Claim of a governmental
               unit of the kind entitled to priority in payment as specified in sections
               502(i) and 507(a)(8) of the Bankruptcy Code.
         1.53. Property means the Debtor’s former office and warehouse facility
               located at 951 Thorndale, Bensenville, Illinois.
         1.54. Ratable Proportion means, with reference to any distribution on
               account of any Allowed Claim in any class or classes, as applicable, a
               distribution equal in amount to the ratio (expressed as a percentage)
               that the amount of such Allowed Claim bears to the aggregate amount
               of Allowed Claims (plus Disputed Claims until disallowed) in the same
               class or classes, as applicable.
         1.55. Releasee means each of (a) the members of the Debtor as of the
               Effective Date of the Plan or at any time subsequent to the Effective
               Date of the Plan, and (b) each of their respective Representatives and
               Affiliates.
         1.56. Reorganized Debtor means the Debtor, on and after the Effective
               Date.
         1.57. Representatives means, with respect to any Person, such Person’s
               present, former or future officers, directors, employees, consultants,
               members, managers, partners, principals, agents, advisors (including
               any attorneys, financial advisors, investment bankers, and other
               professionals retained by such Persons), Affiliates, funds under
               management, and representatives.


{35482: 010: 02672882.DOC :2 }                 11
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 12 of 31


         1.58. Sale Order means the order authorizing the sale of the Property
               entered by the Bankruptcy Court on January 3, 2019 [ECF No. 72].
         1.59. Schedules means the schedules of assets and liabilities and the
               statements of financial affairs filed by the Debtor under section 521 of
               the Bankruptcy Code, Bankruptcy Rule 1007, and the Official
               Bankruptcy Forms, as such schedules and statements have been or
               may be supplemented or amended through the Confirmation Date
               pursuant to Bankruptcy Rule 1007.
         1.60. Secured Claim means a Claim secured by a Lien on the Debtor’s
               property, which is not subject to avoidance under the Bankruptcy Code
               or otherwise invalid under the Bankruptcy Code or applicable
               nonbankruptcy law, but solely to the extent deemed secured by section
               506(a) and (b) of the Bankruptcy Code, or a Claim that is subject to
               setoff under section 553 of the Bankruptcy Code.
         1.61. Tax Code means the Internal Revenue Code of 1986, as amended.
         1.62. U.S. Trustee means the United States Trustee appointed under
               section 581, title 28, United States Code to serve in the Northern
               District of Illinois.

         1.63. 9019 Order American Metro Bank means the order entered by the
               Bankruptcy Court authorizing the Compromise and Allowance of the
               American Metro Bank Claims.

         1.64. 9019 Order Associated Bank means the order entered by the
               Bankruptcy Court authorizing the Compromise and Allowance of the
               Associated Bank Claims.

         1.65. 9019 Order Leaf Capital means the order entered by the Bankruptcy
               Court authorizing the Compromise and Allowance of the Leaf
               Financial Claims.

B.       Interpretation; Application of Definitions and Rules of Construction.

       Unless otherwise specified, all section, article, schedule or exhibit references
in this Plan are to the respective section in, article of, or schedule or exhibit to, this
Plan, as the same may be amended, waived or modified from time to time. The
words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import
refer to this Plan and not to any section, subsection, or clause contained in this
Plan. A term used herein that is not defined herein shall have the meaning
assigned to that term in the Bankruptcy Code. The rules of construction contained
in section 102 of the Bankruptcy Code shall apply to the construction of this Plan.
The headings in this Plan are for convenience of reference only and shall not limit
or otherwise affect the provisions hereof.


{35482: 010: 02672882.DOC :2 }                 12
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 13 of 31


                                          ARTICLE II

                 PROVISIONS FOR PAYMENT OF ADMINISTRATIVE
                     EXPENSES AND PRIORITY TAX CLAIMS

         2.1      Administrative Expenses.

       Except to the extent that a Holder of an Allowed Administrative Expense
agrees to a less favorable treatment, and except as provided in this Section 2.1 of
this Plan, as soon as reasonably practicable on or after the Effective Date, the
Reorganized Debtor shall pay Cash in an amount equal to such Allowed
Administrative Expense to each Holder of an Allowed Administrative Expense;
provided, however, that Allowed Administrative Expenses representing liabilities
incurred in the ordinary course of business by the Debtor, shall be assumed and
paid by the Reorganized Debtor in the ordinary course of business, consistent with
past practice and in accordance with the terms and subject to the conditions of any
agreements governing, instruments evidencing, or other documents relating to such
transactions.

         2.2      Professional Compensation and Reimbursement Claims.

        All Persons seeking awards by the Bankruptcy Court of compensation for
services rendered or reimbursement of expenses incurred through and including the
Effective Date under sections 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the
Bankruptcy Code shall (i) file, on or before the deadline specified in any Local Rule
or order of the Bankruptcy Court, their respective applications for final allowances
of compensation for services rendered and reimbursement of expenses incurred and
(ii) be paid in full, in Cash, in such amounts as are Allowed by the Bankruptcy
Court (A) upon the later of (l) the Effective Date and (2) the date on which the order
that deemed such Administrative Expense Allowed becomes a Final Order or (B)
upon such other terms as may be mutually agreed upon by such Holder and the
Reorganized Debtor. The Reorganized Debtor is authorized to pay compensation for
professional services rendered and reimbursement of expenses incurred after the
Effective Date in the ordinary course without Bankruptcy Court approval.

         2.3      Priority Tax Claims.

       Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to
a less favorable treatment, each Holder of an Allowed Priority Tax Claim shall
receive, commencing as soon as reasonably practicable on or after the Effective
Date, and continuing over a period not exceeding five (5) years after the Petition
Date, Cash payments in an aggregate amount equal to such Allowed Priority Tax
Claim, together with simple interest at the Applicable Rate, subject to the sole
option of the Debtor or Reorganized Debtor to prepay the entire amount of the
Allowed Priority Tax Claim at any time without penalty. All Allowed Priority Tax


{35482: 010: 02672882.DOC :2 }                 13
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 14 of 31


Claims that are not due and payable on or before the Effective Date shall be paid in
the ordinary course of business as such obligations become due.

                                         ARTICLE III

                        CLASSIFICATION OF CLAIMS AND
                   EQUITY INTERESTS, IMPAIRMENT AND VOTING

      The categories of Claims and Equity Interests, other than Administrative
Expenses and Priority Tax Claims, are classified for all purposes, including voting,
confirmation, and distribution pursuant to this Plan, as follows:
                                                                          Entitled
Class      Designation                                  Impairment        to Vote
Class 1    Priority Non-Tax Claims                      Unimpaired            No
Class 2    Real Estate Tax Secured Claims-Hancock Unimpaired                  No
Class 3    Real Estate Tax Secured Claims-Itasca        Unimpaired            No
Class 4    Nexgen Secured Claim                         Unimpaired            No
Class 5    Leaf Capital Secured Claim                   Unimpaired            No
Class 6    American Metro Bank-Hancock Secured          Unimpaired            No
           Claim
Class 7    American Metro Bank-Itasca Secured           Unimpaired            No
           Claims
Class 8    American Metro Bank-LOC Secured              Unimpaired            No
           Claim
Class 9    General Unsecured Claims                     Unimpaired            No

Class 10        Associated Bank Secured Claim                Unimpaired           No

Class 11        Associated Bank Unsecured Claim              Unimpaired           No

Class 12        Membership Interests                         Unimpaired           No

                                          ARTICLE IV

  PROVISIONS FOR TREATMENT OF CLAIMS AND EQUITY INTERESTS

         Claims and Equity Interests shall receive the treatment set forth below.

         4.1      Priority Non-Tax Claims (Class 1).

       With respect to any Allowed Priority Non-Tax Claims not paid pursuant to a
prior Final Order, as soon as reasonably practicable on or after the Effective Date or
the date that is fourteen (14) days after the date such claim is Allowed, and except
to the extent that a Holder of an Allowed Priority Non-Tax Claim agrees to less
favorable treatment, each Allowed Priority Non-Tax Claim shall be paid in full in
cash in accordance with the priorities set forth in section 507 of the Bankruptcy

{35482: 010: 02672882.DOC :2 }                 14
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 15 of 31


Code, provided that to the extent such priority is based on Section 507(7) and the
Holder of the Claim is also the Holder of a Purchaser Deposit Secured Claim, such
priority claim shall be paid and deemed satisfied from the Holder’s Escrow Deposit,
and the balance of the non-priority portion of the claim shall be treated for all
purposes as a Class 7 Claim. (All Allowed Priority Non-Tax Claims that are not due
and payable on or before the Effective Date shall be paid in the ordinary course of
business.).

         4.2      Real Estate Tax Secured Claims-Hancock (Class 2).

       The Debtor shall pay the Holder of the Class 2 Claims 100% of the principal
amount, together with interest at the statutory rate, with respect to the Hancock
Property if owned by the Debtor when such Claims become due and payable, as
follows: (1) to the extent of available Cash contained in any Real Estate Tax Escrow
authorized under this Plan or agreement; (2) to the extent of any deficiency in the
Real Estate Tax Escrow, then from the Net Sale Proceeds following the date when
such Claims become due and payable, the balance due the Holder with respect to
such Claim, then due and owing.

         4.3      Real Estate Tax Secured Claims-Itasca (Class 3).

       The Debtor shall pay the Holder of the Class 2 Claims 100% of the principal
amount, together with interest at the statutory rate, with respect to the Itasca
Property if owned by the Debtor when such Claims become due and payable, as
follows: (1) to the extent of available Cash contained in any Real Estate Tax Escrow
authorized under this Plan or agreement; (2) to the extent of any deficiency in the
Real Estate Tax Escrow, then from the Net Sale Proceeds following the date when
such Claims become due and payable, the balance due the Holder with respect to
such Claim, then due and owing.

         4.4      Nexgen Secured Claim (Class 4).

       With respect to any portion of an Allowed Class 4 Secured Claim not paid
pursuant to a prior Final Order, as soon as reasonably practicable on or after the
Effective Date or the date that is fourteen (14) days after the date such claim is
Allowed, such Allowed Class 4 Secured Claim shall be paid in full in cash from the
Disputed Secured Claim Reserve established for the Class 4 Claim pursuant to the
Sale Order. To the extent that the Class 4 Claim is determined by the Bankruptcy
Court not to be an Allowed Secured Claim, then to the extent allowed as a claim
against the Estate, the Class 4 shall be treated for all purposes as Class 9 General
Unsecured Claim, to the extent the Class 4 Claim is determined by the Bankruptcy
Court not to be an Allowed Claim then no distribution shall be made on the claim.




{35482: 010: 02672882.DOC :2 }                 15
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 16 of 31


         4.5      Leaf Secured Claim (Class 5).

      The Class 5 Claim has been paid in full pursuant to the 9019 Order Leaf
Capital and shall not receive any further distribution under the Plan.

         4.6      American Metro Bank-Hancock Secured Claim (Class 6).

       With respect to any portion of an Allowed Class 6 Secured Claim not paid
pursuant to a prior Final Order, as soon as reasonably practicable on or after the
Effective Date or the date that is fourteen (14) days after the date such claim is
Allowed, such Allowed Class 6 Secured Claim shall be paid in full in cash pursuant
to the 9019 Order American Metro Bank.

         4.7      American Metro Bank-Itasca Secured Claim (Class 7).

       With respect to any portion of an Allowed Class 7 Secured Claim not paid
pursuant to a prior Final Order, as soon as reasonably practicable on or after the
Effective Date or the date that is fourteen (14) days after the date such claim is
Allowed, such Allowed Class 7 Secured Claim shall be paid in full in cash pursuant
to the 9019 Order American Metro Bank.

         4.8      American Metro Bank-LOC Secured Claim (Class 8).

       With respect to any portion of an Allowed Class 8 Secured Claim not paid
pursuant to a prior Final Order, as soon as reasonably practicable on or after the
Effective Date or the date that is fourteen (14) days after the date such claim is
Allowed, such Allowed Class 8 Secured Claim shall be paid in full in cash pursuant
to the 9019 Order American Metro Bank.

         4.9      General Unsecured Claims (Class 9).

       With respect to the portion of any Allowed Class 9 Unsecured Claim not paid
pursuant to a prior Final Order, as soon as reasonably practicable on or after the
Effective Date, such Allowed Class 9 Unsecured Claim shall be paid in full in cash
from the Disputed Unsecured Claim Reserve established for the Class 9 Claims
pursuant to this Plan. The Debtor shall pay Holders of Allowed Class 9 Claims
100% of the principal amount and accrued interest thereon.

         4.10 Associated Bank Secured Claim (Class 10)

      Subject to establishment of Disputed Secured Claim Reserves and Disputed
Unsecured Claim Reserves, and in subordination to all allowed administrative
expenses, allowed priority and allowed non-priority claims against the Debtor or the
Reorganized Debtor, with respect to any portion of an Allowed Class 10 Secured
Claim not paid pursuant to a prior Final Order, as soon as reasonably practicable



{35482: 010: 02672882.DOC :2 }                 16
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 17 of 31


on or after the Effective Date, such Allowed Class 10 Secured Claim shall be paid
$500,000 in cash pursuant to the 9019 Order Associated Bank.

       Subject to establishment of Disputed Secured Claim Reserves and Disputed
Unsecured Claim Reserves, and in subordination to all allowed administrative
expenses, allowed priority and allowed non-priority claims against the Debtor or the
Reorganized Debtor, with respect to any portion of an Allowed Class 10 Secured
Claim not paid pursuant to a prior Final Order, as soon as reasonably practicable
on or after the Sale of the Hancock Property and the Itasca Property, such Allowed
Class 10 Claim shall be paid from the Net Proceeds of Sale up to $500,000 in cash,
up to the aggregate of $1,000,000 inclusive of the other payments made under this
section, pursuant to the 9019 Order Associated Bank.

         4.11 Associated Bank Unsecured Subordinated Claim (Class 11)

       Upon the payment in full of all allowed administrative expenses and allowed
claims against the estate, and the establishment of sufficient reserves for
reasonable ongoing administrative and other reasonable expenses of the
reorganized Debtor, the Debtor shall pay the holder of the Allowed Class 11 Claim,
up to the aggregate of $500,000 in cash, pursuant to the 9019 Order Associated
Bank.

         4.12     Membership Equity Interests (Class 12).

       On the Effective Date, the holders of the Membership Interests shall retain
their interests in the Debtor and the Charging Order shall be deemed discharged
upon payment of each of the Class 10 and 11 Claim in full.

         4.11     Confirmation.

      Since all Classes of claims and interest are unimpaired and are deemed to
have accepted the plan, the Debtor does not intend to solicit acceptances of the Plan.
The Debtor will therefore seek confirmation of the Plan as provided in sections
1126(f) and 1129(8) of the Bankruptcy Code.

                                          ARTICLE V

                                 MEANS OF IMPLEMENTATION

     5.1   Operation of Rental Units, Property Management and
Consulting Business.

       The Reorganized Debtor shall continue to operate the Hancock Property and
the Itasca Property and will continue to manage the Net Proceeds of Sale of the
Property. The Reorganized Debtor may otherwise engage in any business
authorized by non-bankruptcy law, including leasing and managing real property

{35482: 010: 02672882.DOC :2 }                 17
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 18 of 31


and consulting with respect to Chinese American business transactions. The
Reorganized Debtor will seek to generate Net Rental Income and other business
income to pay the operating expenses of the Debtor and to fund distributions to the
holders of Claims and holders of Interests in the Reorganized Debtor.

         5.2      Sale of Hancock Property and Itasca Property.

       The Reorganized Debtor shall continue to market and will sell the Hancock
Property and Itasca Property, for the purpose of generating Net Proceeds of Sale to
pay operating expenses of the Debtor and to fund distributions to Holders of Claims,
until such time as the Debtor has discharged the Charging Order.

         5.3      Legal Form and Governance.

       (a) Operating Agreement. The Debtor shall be deemed to have assumed the
Operating Agreement effective as of the Effective Date. On the Effective Date, or as
soon thereafter as practicable, the Debtor shall file any applicable reports as
required, with the appropriate Persons in the applicable jurisdiction of organization
to maintain the Debtor in good standing. Except to the extent amended or restated
by this Plan, the Debtor’s Existing Organizational Documents will remain in full
force and effect after the Effective Date.

       (b)    Managers of the Reorganized Debtor. On the Effective Date, the
operation of the Reorganized Debtor shall continue to be the general responsibility
of the Managers, subject to, and in accordance with, its Operating Agreement and
Existing Organizational Documents. The initial Managers of the Reorganized
Debtor are Alexander Pon and Ketty Pon.

       (c)   Authorization. On the Effective Date, the Operating Agreement shall
be authorized and approved in all respects, to be effective as of the Effective Date,
case without further action under applicable law, regulation, order, or rule,
including without limitation, any action by the members of the Debtor or the
Reorganized Debtor. On the Effective Date, the ratification of the Operating
Agreement and all other matters provided in this Plan involving the legal structure
or governance of the Reorganized Debtor shall be deemed to have occurred, been
authorized, and be in effect from and after the Effective Date, without further
action under applicable law, regulation, order, or rule, including, without limitation,
any action by the members of the Debtor or the Reorganized Debtor.

         5.4      Exemption from Transfer Taxes.

       Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer,
or exchange of equity securities under or in connection with this Plan, the creation
of any mortgage, deed of trust, or other security interest, the making or assignment
of any lease or sublease, or the making or delivery of any deed or other instrument
of transfer under, in furtherance of, or in connection with this Plan, and any deeds,

{35482: 010: 02672882.DOC :2 }                 18
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 19 of 31


bills of sale, or assignments executed in connection with the sale pursuant to this
Plan shall not be subject to any stamp, real estate transfer, mortgage recording, or
other similar tax.

         5.5      Expedited Tax Determination.

       The Debtor and the Reorganized Debtor may request an expedited
determination of taxes under section 505(b) of the Bankruptcy Code for any or all
returns filed for, or on behalf of, the Debtor for any and all taxable periods (or
portions thereof) ending before or after the Petition Date through, and including,
the Effective Date.

                                          ARTICLE VI

                       PROVISIONS GOVERNING DISTRIBUTIONS

         6.1      Date of Distributions.

       Unless otherwise provided herein, any distributions to be made hereunder
shall be made on the Effective Date, or as soon as practicable thereafter and
deemed made on the Effective Date. In the event that any payment or act under
this Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day but shall be deemed to have been completed as
of the required date.

         6.2      Distribution Concerning Disputed Secured Claims.

       (a)    Disputed Secured Claim Reserve. From and after the Effective Date,
all Cash to be distributed on account of any Disputed Secured Claims, when and if
such Disputed Secured Claims become Allowed, (a) will be maintained by and in the
name of the Disbursing Agent in the Disputed Secured Claim Reserve, and will be
held in trust pending distribution by the Disbursing Agent for the benefit of the
Holders of such Claims and, to the extent that all Disputed Secured Claims are not
Allowed in full, such Cash shall be returned to the Reorganized Debtor for
distribution in accordance with this Plan, (b) will be accounted for separately and (c)
will not constitute property of the Reorganized Debtor except as provided in this
Plan.

      (b)   Reserved Amount. The amount of Cash to be deposited in the Disputed
Secured Claim Reserve shall be calculated as if each Disputed Secured Claim were
an Allowed Claim in its Face Amount, such that the reserved amount shall include
the Cash that such Holder of such Disputed Secured Claim would have received if
such Claim were Allowed at its Face Amount as provided for in the Sale Order, or
any other agreement or order relating to the amount of a particular Disputed
Secured Claim Reserve.

{35482: 010: 02672882.DOC :2 }                 19
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 20 of 31


       (c)    Recourse. Each Holder of a Disputed Secured Claim will have recourse
only to the undistributed Cash held in the Disputed Secured Claim Reserve for
satisfaction of the distributions to which Holders of Disputed Secured Claims are
entitled under this Plan, and not to the Reorganized Debtor, its property or any
assets previously distributed on account of any Allowed Claim.

         6.3      Distributions Concerning Disputed General Unsecured Claims.

        (a)    Disputed General Unsecured Claims Reserve. From and after the
Effective Date, all Cash to be distributed on account of any Disputed General
Unsecured Claims, when and if such Disputed General Unsecured Claims become
Allowed, (a) will be maintained by and in the name of the Disbursing Agent in the
Disputed General Unsecured Claim Reserve, and will be held in trust pending
distribution by the Disbursing Agent for the benefit of the Holders of such Claims
and, to the extent that all Disputed General Unsecured Claims are not Allowed in
full, for the benefit of Holders of Allowed General Unsecured Claims in accordance
with Section 7.3 of this Plan, (b) will be accounted for separately and (c) will not
constitute property of the Reorganized Debtor except as provided in Section 7.3 of
this Plan.

     (b)   Reserved Amount. The amount of Cash to be deposited in the Disputed
General Unsecured Claim Reserve shall be calculated as if each Disputed General
Unsecured Claim were an Allowed Claim in its Face Amount multiplied by 150%.

      (c)   Recourse. Each Holder of a Disputed General Unsecured Claim will
have recourse only to the undistributed Cash held in the Disputed General
Unsecured Claim Reserve for satisfaction of the distributions to which Holders of
Disputed General Unsecured Claims are entitled under this Plan, and not to the
Reorganized Debtor, its property or any assets previously distributed on account of
any Allowed Claim.

         6.4      Disbursing Agent.

       All distributions under this Plan shall be made by the Disbursing Agent or
such other entity designated by the Debtor as a Disbursing Agent on the Effective
Date, which Disbursing Agent shall not be required to give any bond or surety or
other security for the performance of its duties.

         6.5      Rights and Powers of Disbursing Agent.

       (a)    Powers of the Disbursing Agent. The Disbursing Agent shall be
empowered to (i) effect all actions and execute all agreements, instruments and
other documents necessary to perform its duties under this Plan, (ii) make all
distributions contemplated hereby, (iii) employ professionals to represent it with
respect to its responsibilities, and (iv) exercise such other powers as may be vested
in the Disbursing Agent by order of the Bankruptcy Court, pursuant to this Plan, or

{35482: 010: 02672882.DOC :2 }                 20
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 21 of 31


as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions hereof.

       (b)    Expenses Incurred on or After the Effective Date. Except as otherwise
ordered by the Bankruptcy Court, the amount of any reasonable fees and expenses
incurred by the Disbursing Agent on or after the Effective Date (including, without
limitation, taxes) and any reasonable compensation and expense reimbursement
claims (including, without limitation, reasonable attorney fees and expenses) made
by the Disbursing Agent shall be paid in Cash by the Reorganized Debtor.

         6.6      Delivery of Distributions.

        Record Address. Subject to Bankruptcy Rule 9010, all distributions to any
Holder of an Allowed Claim shall be made at the address of such Holder as set forth
on the Schedules filed with the Bankruptcy Court or on the books and records of the
Debtor or its agents, as applicable, unless the Debtor or Reorganized Debtor has
been notified in writing of a change of address, including, without limitation, by the
filing of a proof of Claim or interest by such Holder that contains an address for
such Holder different from the address reflected for such Holder on the Schedules.
In the event that any distribution to any Holder is returned as undeliverable, the
Disbursing Agent shall use commercially reasonable efforts to determine the
current address of such Holder, but no distribution to such Holder shall be made
unless and until the Disbursing Agent has determined the then-current address of
such Holder, at which time such distribution shall be made to such Holder without
interest; provided that such distributions shall be deemed unclaimed property
under section 347(b) of the Bankruptcy Code at the expiration of the later of one
year from the Effective Date or 6 months after such Claim is Allowed. After such
date, all unclaimed property or interest in property shall revert to Reorganized
Debtor, and the Claim of any other Holder to such property or interest in property
shall be discharged and forever barred.

         6.7      Manner of Payment.

      At the option of the Disbursing Agent, any Cash payment to be made
hereunder may be made by a check or wire transfer or as otherwise required or
provided in applicable agreements. All distributions of Cash to the creditors of the
Debtor under this Plan shall be made by, or on behalf of, the Debtor.

         6.8      Setoffs and Recoupment.

       The Debtor may, but shall not be required to, set off against, or recoup from,
any Claim and the payments to be made pursuant to this Plan in respect of such
Claim, any claims of any nature whatsoever that the Debtor may have against the
claimant, but neither the failure to do so nor the allowance of any Claim hereunder
shall constitute a waiver or release by the Debtor or Reorganized Debtor of any such
claim it may have against such claimant.

{35482: 010: 02672882.DOC :2 }                 21
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 22 of 31


      6.9         Allocation of Plan Distributions Between Principal and
Interest.

       Except as otherwise provided herein, to the extent that any Allowed Claim
entitled to a distribution under this Plan consists of indebtedness and accrued but
unpaid interest thereon, such distribution shall be allocated first to the principal
amount of the Claim (as determined for federal income tax purposes) and then, to
the extent the consideration exceeds the principal amount of the Claim, to accrued
but unpaid interest.

         6.10     Withholding and Reporting Requirements.

       In connection with the Plan and all distributions hereunder, the Disbursing
Agent shall, to the extent applicable, comply with all tax withholding and reporting
requirements imposed by any federal, state, provincial, local, or foreign taxing
authority and all distributions hereunder shall be subject to any such withholding
and reporting requirements. The Disbursing Agent shall be authorized to take any
and all actions that may be necessary or appropriate to comply with such
withholding and reporting requirements. Notwithstanding any other provision of
the Plan, (a) each Holder of an Allowed Claim that is to receive a distribution
pursuant to the Plan shall have sole and exclusive responsibility for the satisfaction
and payment of any tax obligations imposed by any governmental unit, including
income, withholding, and other tax obligations, on account of such distribution, and
(b) no distribution shall be made to or on behalf of such Holder pursuant to the Plan
unless and until such Holder has made arrangements satisfactory to the Disbursing
Agent for the payment and satisfaction of such withholding tax obligations. Any
property to be distributed pursuant to the Plan shall, pending the implementation
of such arrangements, be treated as an undeliverable distribution pursuant to
Section 6.5(a) of the Plan.

                                         ARTICLE VII

                       PROCEDURES FOR TREATING DISPUTED
                      CLAIMS UNDER PLAN OF REORGANIZATION

         7.1      Objections.

        Except as otherwise provided herein, as of the Effective Date, objections to,
and requests for estimation of, Claims may be filed and prosecuted by the Debtor or
Reorganized Debtor, or such other party in interest as may be appointed by the
Bankruptcy Court. Such objections and requests for estimation shall be served on
the respective claimant and filed with the Bankruptcy Court on or before the latest
of (a) any deadline established by Order of the Bankruptcy Court, (b) the later of
two -hundred seventy (270) days after the deadline for the filing of a proof of Claim
with the Bankruptcy Court, (c) sixty (60) days after an application for allowance of
an Administrative Expense has been filed with the Bankruptcy Court in the Case,

{35482: 010: 02672882.DOC :2 }                 22
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 23 of 31


or (d) with respect to certain Claims identified prior to the Confirmation Date by the
Debtor, such other date as may be fixed by the Bankruptcy Court.

         7.2      No Distributions Pending Allowance.

       Notwithstanding any other provision hereof, if any portion of a Claim is
Disputed, no payment or distribution provided hereunder shall be made on account
of the disputed portion of such Claim unless and until such Disputed Claim becomes
Allowed. In lieu of distributions under this Plan to Holders of Disputed Secured
Claims and Disputed General Unsecured Claims, the Disputed Claim Reserves will
be established on the Effective Date to hold property for the benefit of these Claim
Holders.

         7.3      Distributions After Allowance.

       To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of this Plan. As soon as practicable after the date of
a Final Order allowing any Disputed Claim, the Disbursing Agent shall provide to
the Holder of such Claim the distribution to which such Holder is entitled under
this Plan. Any amounts that remain in any the Disputed General Unsecured Claim
Reserve following resolution and payment of all Disputed General Unsecured
Claims shall be distributed to the Reorganized Debtor.

                                         ARTICLE VIII

                EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         8.1      Treatment.

       Except as otherwise provided herein, including in Section 10.5
(Indemnification Obligations), in the Confirmation Order or in any contract,
instrument, release, indenture, or other agreement, or document entered into in
connection with this Plan, as of the Effective Date the Debtor shall be deemed to
have rejected each pre-petition executory contract and unexpired lease to which it is
a party, unless such contract or lease (a) was previously assumed or rejected by the
Debtor, (b) previously expired or terminated pursuant to its own terms, (c) is the
subject of a motion to assume filed on or before the Confirmation Date, or (d) is
described in this Plan, as an executory contract or unexpired lease to be assumed.
The Confirmation Order shall constitute an order of the Bankruptcy Court under
sections 365 and 1123(b) of the Bankruptcy Code approving the contract and lease
assumptions or rejections described above, as of the Effective Date.




{35482: 010: 02672882.DOC :2 }                 23
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 24 of 31


         8.2      Lease Agreements.

      Except and to the extent previously assumed pursuant to an order of the
Bankruptcy Court entered on or before the Confirmation Date, all unexpired
residential Lease Agreements relating to the Hancock Property and the Itasca
Property, deemed executory contracts assumable by the Debtor pursuant to section
365(a) of the Bankruptcy Code, shall be deemed assumed pursuant to the
Confirmation Order and shall be enforceable by the Debtor according to their terms.

         8.3      Cure Payments.

      Any monetary amounts by which any executory contract or unexpired lease to
be assumed hereunder is in default shall be satisfied, under section 365(b)(1) of the
Bankruptcy Code, by the Debtor. If there is a dispute regarding (i) the nature or
amount of any Cure, (ii) the ability of the Debtor or any assignee to provide
“adequate assurance of future performance” (within the meaning of section 365 of
the Bankruptcy Code) under the contract or lease to be assumed, or (iii) any other
matter pertaining to assumption, Cure shall occur following the entry of a Final
Order resolving the dispute and approving the assumption or assumption and
assignment, as the case may be.

         8.4      Rejection Damages Claims.

       Proofs of all Claims arising out of the rejection of executory contracts and
unexpired leases pursuant to this Plan shall be filed with the Bankruptcy Court,
claim, and served upon the Debtor and its counsel not later than thirty (30) days
after the earlier of (a) the date on which notice of the occurrence of the Effective
Date has been served and (b) the date of entry of an order of the Bankruptcy Court
approving such rejection. Any Claims not filed within such time shall be forever
barred from being asserted against the Debtor, its Estate, the Reorganized Debtor,
and their respective properties and interests.

                                          ARTICLE IX

               CONDITIONS PRECEDENT TO CONSUMMATION DATE

         9.1      Conditions Precedent to Confirmation.

      The Plan shall not be confirmed unless and until the following conditions
have been satisfied or waived: (a) the Confirmation Order has been entered on the
docket by the Clerk of the Bankruptcy Court; and (b) the form of the Plan, Plan
Addendum, and the Confirmation Order have been approved by the Debtor.




{35482: 010: 02672882.DOC :2 }                 24
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 25 of 31


         9.2      Conditions Precedent to Effectiveness.

      The Effective Date shall not occur, and this Plan shall not become effective
unless and until the following conditions are satisfied in full or waived in
accordance with Article IX of this Plan:

                  (a)      The Confirmation Order becomes a Final Order.

             (b)     All actions and all agreements, instruments, or other documents
necessary to implement the terms and provisions of this Plan, including those
actions identified in Article V of this Plan, are affected or executed and delivered, as
applicable; and

             (c) All authorizations, consents, and regulatory approvals, if any,
required by the Debtor in connection with the consummation of this Plan are
obtained and not revoked.

         9.3      Waiver of Conditions.

      Each of the conditions precedent in Section 9.2 hereof may be waived, in
whole or in part by the Debtor.

         9.4      Satisfaction or Failure of Conditions.

       Any actions required to be taken on the Effective Date shall take place and
shall be deemed to have occurred simultaneously, and no such action shall be
deemed to have occurred prior to the taking of any other such action. If the Debtor
determines that one of the conditions precedent set forth in Section 9.2 hereof
cannot be satisfied and the occurrence of such condition is not waived or cannot be
waived, then the Debtor shall file a notice that the Plan has not become effective
with the Bankruptcy Court and the Confirmation Order may be vacated by the
Bankruptcy Court. If the Confirmation Order is vacated pursuant to this Section,
this Plan shall be null and void in all respects, and nothing contained in this Plan
shall constitute a waiver or release of any Claims against the Debtor or the
allowance of any Claim as an Allowed Claim.

                                          ARTICLE X

                                 EFFECT OF CONFIRMATION

         10.1     Revesting of Assets.

       On the Effective Date, the Debtor, its properties and interests in property,
and its operations shall vest in the Reorganized Debtor. From and after the
Effective Date, the Reorganized Debtor may operate its business and may use,
acquire and dispose of property, subject to the terms and conditions of this Plan. As


{35482: 010: 02672882.DOC :2 }                 25
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 26 of 31


provided in Section 10.8 hereof, the Reorganized Debtor shall retain Estate Causes
of Action, other than those released in Section 10.7 hereof.

         10.2     Binding Effect.

       Subject to the occurrence of the Effective Date, on and after the Confirmation
Date, the provisions of this Plan shall bind any Holder of a Claim against, or Equity
Interest in, the Debtor and such Holder’s respective successors and assigns,
whether or not the Claim or Equity Interest of such Holder is impaired under this
Plan, whether or not such Holder has accepted this Plan, and whether or not such
Holder is entitled to a distribution under this Plan.

         10.3     Discharge of Debtor.

       To the extent provided for in Section 1141(d), except to the extent otherwise
provided herein or in the Confirmation Order, the rights afforded in this Plan and
the treatment of all Claims against or Equity Interests in the Debtor hereunder
shall be in exchange for and in discharge of all debts of, Claims against, and Equity
Interests in, the Debtor of any nature whatsoever, known or unknown, including,
without limitation, any interest accrued or expenses incurred thereon from and
after the Petition Date, or against its Estate, the Reorganized Debtor, or its
properties or interests in property.

       Except as otherwise provided herein or in the Confirmation Order, upon the
Effective Date, all Claims against and Equity Interests in the Debtor shall be
discharged in full exchange for the consideration, if any, provided hereunder.
Except as otherwise provided herein or in the Confirmation Order, all Persons shall
be precluded from asserting against the Debtor or the Reorganized Debtor or its
properties or interests in property including the Property, any other Claims based
upon any act or omission, transaction, or other activity of any kind or nature that
occurred prior to the Effective Date.

         10.4     Term of Injunctions or Stays.

       (a)   Except as otherwise expressly provided herein or in the Confirmation
Order, all Persons who have held, hold or may hold Claims or Equity Interests will
be permanently enjoined, from and after the Effective Date, from (i) commencing or
continuing in any manner any action or other proceeding of any kind on any such
Claim or Equity Interest against the Debtor or Reorganized Debtor, (ii) the
enforcement, attachment, collection, or recovery by any manner or means of any
judgment, award, decree, or order against the Debtor or Reorganized Debtor, with
respect to such Claim or Equity Interest, (iii) creating, perfecting, or enforcing any
encumbrance of any kind against the Debtor or Reorganized Debtor,, or against the
property or interests in property of the Debtor or Reorganized Debtor, with respect
to such Claim or Equity Interest, and (iv) asserting any right of setoff, subrogation,
or recoupment of any kind against any obligation due to the Debtor or Reorganized

{35482: 010: 02672882.DOC :2 }                 26
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 27 of 31


Debtor, or against the property or interests in property of the Debtor or Reorganized
Debtor, with respect to such Claim or Equity Interest.

       (b)    Unless otherwise provided in the Confirmation Order, all injunctions
or stays arising under or entered during the Cases under section 105 of the
Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until and after the Effective Date.

         10.5     Indemnification Obligations.

       The Debtor’s obligations under the Company Indemnities to indemnify any
Indemnified Person with respect to Claims arising prior to the Effective Date will be
deemed and treated as executory contracts that are assumed by the Reorganized
Debtor pursuant to this Plan and sections 365 and 1123(b) of the Bankruptcy Code
as of the Effective Date and the occurrence of the Effective Date shall be the only
condition necessary to such assumption and all requirements for Cure and/or
adequate assurance of future performance under section 365 for such assumption
shall be deemed satisfied (the “Assumed Company Indemnities”).

         10.6     Exculpation.

       As of the Confirmation Date, the Debtor and the Debtor’s attorneys shall be
deemed to have solicited acceptances of this Plan of Reorganization in good faith
and in compliance with the applicable provisions of the Bankruptcy Code and the
Bankruptcy Rules. The Debtor, the Reorganized Debtor, the Debtor’s Attorney, and
the Disbursing Agent, shall have no liability to any Holder of any Claim or Equity
Interest or any other Person for any act or omission taken or not taken in good faith
in connection with, or arising out of, the Case, the Disclosure Statement, this Plan,
the solicitation of votes for and the pursuit of confirmation of this Plan, the offer
and issuance of any securities under this Plan, the consummation of this Plan, or
the administration of this Plan or the property to be distributed under this Plan,
except for willful misconduct or gross negligence as determined by a Final Order
and, in all respects, shall be entitled to rely upon the advice of counsel with respect
to their duties and responsibilities under this Plan.

         10.7     Retained Causes of Action

       Effective as of the Effective Date, Estate Causes of Action, including all
preference or other avoidance action claims and actions of the Debtor, including, but
not limited to, those arising under chapter 5 of the Bankruptcy Code, and any
causes of action under applicable non-bankruptcy law relating to Nexgen shall be
retained by the Reorganized Debtor.




{35482: 010: 02672882.DOC :2 }                 27
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 28 of 31


                                          ARTICLE XI

                                 RETENTION OF JURISDICTION

      The Bankruptcy Court shall have exclusive jurisdiction of all matters, except
as expressly noted herein, arising out of, or related to, the Case and this Plan
pursuant to, and for the purposes of, sections 105(a) and 1142 of the Bankruptcy
Code and for, among other things, the following purposes:

              (a)   To hear and determine applications for the assumption or
rejection of executory contracts or unexpired leases and the allowance of Claims
including any Administrative Expenses resulting therefrom;
            (b)   To determine any and all adversary proceedings, applications,
and contested matters that are pending on the Effective Date;
            (c)   To ensure that distributions to Holders of Allowed
Administrative Expenses and Allowed Claims are accomplished as provided herein;
              (d)    To hear and determine any timely objections to, requests for
estimation of, or requests for reconsideration of the allowance of, Administrative
Expenses or proofs of claims, including, without limitation, any objections to the
classification of any Administrative Expense, Claim or Equity Interest, and to allow
or disallow any Disputed Administrative Expense or Disputed Claim, in whole or in
part;
            (e)   To resolve disputes as to the ownership of any Administrative
Expense, Claim or Equity Interest;
             (f)   To enter and implement such orders as may be appropriate in
the event the Confirmation Order is for any reason stayed, revoked, modified, or
vacated;
            (g)    To issue such orders in aid of execution of this Plan, to the
extent authorized by section 1142 of the Bankruptcy Code;
             (h)    To consider any amendments to or modifications of this Plan, or
to cure any defect or omission, or reconcile any inconsistency, in any order of the
Bankruptcy Court, including, without limitation, the Confirmation Order;
              (i)   To hear and determine all applications of retained professionals
under sections 330, 331, and 503(b) of the Bankruptcy Code for awards of
compensation for services rendered and reimbursement of expenses incurred prior
to the Effective Date;
              (j)   To hear and determine disputes or issues arising in connection
with the interpretation, implementation, or enforcement of this Plan, the
Confirmation Order, any transactions or payments contemplated hereby, any
agreement, instrument, or other document governing or relating to any of the
foregoing, or any settlement approved by the Bankruptcy Court;

{35482: 010: 02672882.DOC :2 }                 28
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 29 of 31


             (k)    To hear and determine matters concerning state, local, and
federal taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy
Code (including, without limitation, any request by the Debtor prior to the Effective
Date, or request by the Reorganized Debtor after the Effective Date, for an
expedited determination of tax under section 505(b) of the Bankruptcy Code);
                  (l)      To hear any other matter not inconsistent with the Bankruptcy
Code;
             (m) To hear and determine all disputes involving the existence,
scope, and nature of the discharges, releases and injunctions granted under this
Plan, the Confirmation Order, or the Bankruptcy Code;
             (n)   To issue injunctions and effect any other actions that may be
necessary or desirable to restrain interference by any Person with the
consummation or implementation of this Plan;
                  (o)      To enter a final decree closing the Case; and
              (p)    To hear any claim, matter or chose in action, whether it has
been commenced prior to the Effective Date, that the Debtor or Reorganized Debtor
may prosecute, including any Estate Causes of Action which has not been liquidated
prior to the Effective Date.
                                          ARTICLE XII

                                 MISCELLANEOUS PROVISIONS

         12.1     Payment of Statutory Fees.

       All fees payable under section 1930, chapter 123, title 28, United States
Code, as determined by the Bankruptcy Court at the Confirmation Hearing, shall be
paid on the Effective Date. All such fees that arise after the Effective Date shall be
paid by the Reorganized Debtor. The obligation of the Reorganized Debtor to pay
quarterly fees to the Office of the United States Trustee pursuant to section 1930 of
title 28 of the United States Code shall continue until such time as the Case is
closed, dismissed, converted, or a final decree is entered.

         12.2     Modification of Plan.

      The Plan may be modified by the Debtor, in accordance with section 1127 of
the Bankruptcy Code.

         12.3     Withdrawal of Plan.

      The Debtor reserves the right at any time prior to the entry of the
Confirmation Order, to withdraw this Plan.




{35482: 010: 02672882.DOC :2 }                   29
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52   Desc Main
                                    Document      Page 30 of 31


         12.4     Severability of Plan Provisions.

       In the event that, prior to the Confirmation Date, any term or provision of
this Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court shall have the power to alter and interpret such term or
provision to make it valid or enforceable to the maximum extent practicable,
consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or
interpreted.

       Notwithstanding any such holding, alteration, or interpretation, the
remainder of the terms and provisions of this Plan shall remain in full force and
effect and shall in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of this Plan, as it may
have been altered or interpreted in accordance with the foregoing, is valid and
enforceable in accordance with its terms.

         12.5     Governing Law.

       Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent an exhibit to this Plan or Plan Supplement provides
otherwise (in which case the governing law specified therein shall be applicable to
such exhibit), the rights, duties, and obligations arising under this Plan shall be
governed by, and construed and enforced in accordance with, the laws of the State of
Illinois without giving effect to the principles of conflict of laws.

         12.6     Compliance with Tax Requirements.

       In connection with the consummation of this Plan, any party issuing any
instrument or making any distribution under this Plan, shall comply with all
applicable withholding and reporting requirements imposed by any federal, state, or
local taxing authority, and all distributions under this Plan shall be subject to any
such withholding or reporting requirements. Notwithstanding the above, each
Holder of an Allowed Claim that is to receive a distribution under this Plan shall
have the sole and exclusive responsibility for the satisfaction and payment of any
tax obligations imposed by any governmental unit, including income, withholding,
and other tax obligations, on account of such distribution. Any party issuing any
instrument or making any distribution under this Plan has the right, but not the
obligation, to not make a distribution until such Holder has made arrangements
satisfactory to such issuing or disbursing party for payment of any such tax
obligations.




{35482: 010: 02672882.DOC :2 }                 30
 Case 18-22505            Doc 217   Filed 09/09/19 Entered 09/09/19 16:11:52     Desc Main
                                    Document      Page 31 of 31


         12.7     Computation of Time.

     In computing any period prescribed or allowed by the Plan, the provisions of
Bankruptcy Rule 9006(a) shall apply.

         12.8     Notices.

       All notices, requests, and demands to or upon the Debtor to be effective shall
be in writing and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered or, in the case of notice by email or
ECF, when received and telephonically confirmed, addressed as follows:

                           Paul M. Bauch, Esq.
                           BAUCH & MICHAELS, LLC
                           53 W. Jackson Boulevard, Suite 1115
                           Chicago, Illinois 60604
                           Tel: (312) 588-5000
                           Fax: (312) 427-5709
                           pbauch@lakelaw.com

         12.9     Filing or Execution of Additional Documents.

      On or before the Effective Date, and without the need for any further order or
authority, the Debtor or Reorganized Debtor shall file with the Bankruptcy Court or
execute, as appropriate, such agreements and other documents that are in form and
substance satisfactory to the Debtor or Reorganized Debtor as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of this Plan.

Dated: September 9, 2019                            PON GROUP, LLC

                                                    By:/s/ Paul M. Bauch, Esq.




{35482: 010: 02672882.DOC :2 }                 31
